                                           Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NEIL SILVER,                                       Case No. 20-cv-07382-JSW
                                                         Plaintiff,
                                   8
                                                                                              ORDER DENYING MOTION TO
                                                  v.                                          DISMISS FOR LACK OF
                                   9
                                                                                              JURISDICTION AND GRANTING
                                  10       TOBIAS & ASSOCIATES INC.,                          MOTION TO STAY
                                                         Defendant.                           Re: Dkt. Nos. 19, 32
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Now before the Court for consideration are Defendant Tobias & Associates, Inc.’s

                                  14   (“Tobias”) motion to strike class allegations, or, in the alternative, to stay this action, and its

                                  15   motion to dismiss Plaintiff Neil Silver’s (“Silver”) First Amended Complaint (“FAC”) for lack of

                                  16   subject matter jurisdiction and for failure to state a claim.1 The Court HEREBY DENIES

                                  17   Tobias’s motion to dismiss the FAC for lack of subject matter jurisdiction, GRANTS Tobias’s

                                  18   motion to stay the case, and DENIES WITHOUT PREJUDICE Tobias’s motions to dismiss the

                                  19   FAC for failure to state a claim and to strike class allegations.

                                  20                                              BACKGROUND

                                  21           Silver filed this putative class action on October 21, 2020, alleging that Tobias negligently

                                  22   and willfully violated the Telephone Consumer Protection Act of 1991 (“TCPA”) by making

                                  23   unwanted calls to him and to others using an automatic telephone dialing system (“ATDS”) and/or

                                  24   an artificial or prerecorded voice. (Complaint ¶¶ 10-20); see also 47 U.S.C. § 227(b)(1)(A)(iii)

                                  25
                                       1
                                  26           In its motion to strike and to stay, Tobias also moved to dismiss for failure to state a claim.
                                       In response, Silver filed the FAC. Because Silver’s filing of an amended complaint rendered the
                                  27   first Rule 12(b)(6) motion moot, the Court does not address it here. See Ramirez v. Cnty. of San
                                       Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (concluding that because an amended complaint
                                  28   superseded a prior complaint, a motion to dismiss directed at the latter “should have been deemed
                                       moot”).
                                            Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 2 of 11




                                   1   (“Section 227(b)(1)(A)(iii)”).

                                   2           On January 8, 2021, Tobias moved to strike Silver’s class allegations. (Dkt. No. 19.) In

                                   3   the alternative, Tobias moved to stay the case until the Supreme Court issues a decision in

                                   4   Facebook, Inc. v. Duguid, No. 19-511 (argued Dec. 8, 2020). According to Tobias, because

                                   5   Duguid will address a circuit split on the definition of ATDS under the TCPA and because Silver

                                   6   alleges ATDS-based claims, a stay pending Duguid’s resolution is appropriate.

                                   7           Silver filed his FAC on January 22, 2021. In his FAC, Silver asserts the Court has subject

                                   8   matter jurisdiction pursuant to 28 U.S.C. section 1331, federal question jurisdiction, and pursuant

                                   9   to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. section 1332(d)(2). (FAC ¶ 2.)

                                  10   Silver also realleges that Tobias violated the TCPA by repeatedly calling him using an ATDS

                                  11   and/or artificial or prerecorded voice from December 2019 or January 2020 “throughout at least

                                  12   the month of January 2020.” (Id. ¶¶ 8-14.)
Northern District of California
 United States District Court




                                  13           On February 5, 2021, Tobias moved to dismiss the FAC pursuant to Federal Rules of Civil

                                  14   Procedure 12(b)(1) and 12(b)(6). (Dkt. No. 32.) Tobias does not address Silver’s CAFA-related

                                  15   jurisdictional allegations in its Rule 12(b)(1) motion. However, Tobias argues that Section

                                  16   227(b)(1)(A)(iii) was unconstitutional at the time of its alleged violation, relying on Barr v. Am.

                                  17   Ass’n of Pol. Consultants, Inc., 140 S. Ct. 2335 (2020) (“AAPC”). Thus, according to Tobias, this

                                  18   Court lacks subject matter jurisdiction over Silver’s claims, all of which are based on Section

                                  19   227(b)(1)(A)(iii).

                                  20           The Court will address additional facts as necessary in the analysis.

                                  21                                                ANALYSIS

                                  22   A.      The Court Denies the Motion to Dismiss for Lack of Subject Matter Jurisdiction.
                                  23           Relying on AAPC, Tobias moves to dismiss this case pursuant to Federal Rule of Civil

                                  24   Procedure 12(b)(1) on the basis that Section 227(b)(1)(A)(iii) was unconstitutional at the time of

                                  25   the alleged phone calls. A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction

                                  26   may be either “facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.

                                  27   2004). In a “facial attack,” which Tobias brings here, “the challenger asserts that the allegations

                                  28   contained in a complaint are insufficient to invoke federal jurisdiction.” See id. When reviewing
                                                                                         2
                                         Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 3 of 11




                                   1   a facial challenge, the court may only consider the complaint (and any attachments thereto) and

                                   2   must accept all factual allegations in the complaint as true. Lacano Invs., LLC v. Balash, 765 F.3d

                                   3   1068, 1071 (9th Cir. 2014). The nonmovant is also entitled to have the factual allegations

                                   4   construed in their favor. Warren v. Fox Fam. Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.

                                   5   2003).

                                   6            1.     The Court has CAFA jurisdiction over this action.
                                   7            Although Tobias does not challenge Silver’s contention that jurisdiction exists under

                                   8   CAFA, the Court finds it appropriate to first examine whether CAFA jurisdiction exists here. See

                                   9   FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990) (“[C]ourts are under an independent

                                  10   obligation to examine their own jurisdiction.”).

                                  11            Under Ninth Circuit law, there are two steps to establishing CAFA jurisdiction. See

                                  12   Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1020-21 (9th Cir. 2007). First, one must satisfy
Northern District of California
 United States District Court




                                  13   CAFA’s jurisdictional “prerequisites,” which require the suit to be a “class action” in which “the

                                  14   aggregate number of members of all proposed plaintiff classes is 100 or more persons and . . . the

                                  15   primary defendants are not ‘States, State officials, or other governmental entities against whom the

                                  16   district court may be foreclosed from ordering relief.’” Id. at 1020 (quoting 28 U.S.C.

                                  17   § 1332(d)(5)). The term “class action” includes “any civil action filed under rule 23 of the Federal

                                  18   Rules of Civil Procedure.” 28 U.S.C. § 1332(d)(1)(B). Second, after a suit satisfies these

                                  19   prerequisites, the proponent of CAFA-based jurisdiction must demonstrate that “(1) the aggregate

                                  20   amount in controversy exceeds $5,000,000, and (2) [at least one] class member is a citizen of a

                                  21   state different from any defendant.” Serrano, 478 F.3d at 1020-21.

                                  22            Here, Silver brings a Rule 23 class action and alleges that the class “members number in

                                  23   the thousands, if not more.” (FAC ¶¶ 23-31.) The primary defendant, Tobias, is neither a state

                                  24   nor governmental entity against which this Court could not order relief. See 28 U.S.C. §

                                  25   1332(d)(5)(A). Therefore, this case satisfies section 1332(d)(5)’s jurisdictional prerequisites.

                                  26   With regard to the amount in controversy, Silver “seeks up to $1,500[] . . . for each call in

                                  27   violation of the TCPA” and argues that these damages, “when aggregated among a proposed class

                                  28   in the thousands,” will exceed the $5,000,000 threshold. (FAC ¶ 2.) Because Silver appears to
                                                                                          3
                                           Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 4 of 11




                                   1   have made his allegations in good faith, the Court concludes that he has satisfied the amount-in-

                                   2   controversy requirement. See Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81,

                                   3   87 (2014) (“When a plaintiff invokes federal-court jurisdiction, the plaintiff’s amount-in-

                                   4   controversy allegation is accepted if made in good faith.”). Finally, Silver alleges that he is a

                                   5   California resident, and has provided a declaration that he is domiciled in Novato, California.

                                   6   (Dkt. No. 38-1, Declaration of Neil Silver, ¶¶ 2-4.) 2 Tobias is a Florida corporation.

                                   7   Accordingly, the Court concludes that minimal diversity of citizenship exists.

                                   8          Accepting Silver’s allegations as true, see Savage v. Glendale Union High Sch., 343 F.3d

                                   9   1036, 1039 n.1 (9th Cir. 2003), the Court concludes that it has CAFA jurisdiction over this action.

                                  10          2.      AAPC does not preclude federal question jurisdiction.
                                  11          Even if this Court lacked CAFA jurisdiction over this action, AAPC would not preclude it

                                  12   from exercising federal question jurisdiction. Tobias argues that AAPC rendered Section
Northern District of California
 United States District Court




                                  13   227(b)(1)(A)(iii)—upon which Silver bases all his claims—unconstitutional at the time of the

                                  14   phone calls, which allegedly occurred in December 2019 and January 2020. Thus, according to

                                  15   Tobias, this Court lacks subject matter jurisdiction because the law at issue, Section

                                  16   227(b)(1)(A)(iii), was unconstitutional when it was allegedly violated.3

                                  17          Some courts have held that they cannot exercise jurisdiction over a case in which the

                                  18   statute alleged to have been violated is unconstitutional. See Ex parte Siebold, 100 U.S. 371, 377

                                  19   (1879) (“[I]f the laws are unconstitutional and void, the Circuit Court acquired no jurisdiction of

                                  20

                                  21   2
                                               In his FAC, Silver alleges that he is a California resident. However, the citizenship of a
                                  22   natural person is “determined by [their] state of domicile, not [their] state of residence.” Kanter v.
                                       Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Accordingly, the Court issued an order
                                  23   to show cause regarding minimal diversity on March 15, 2021. On March 19, 2021, Silver filed
                                       his declaration in response.
                                  24   3
                                               Tobias seems to contend that any claim brought under Section 227(b)(1)(A)(iii), regardless
                                  25   of the type of subject matter jurisdiction asserted, is untenable. Therefore, Tobias’s Rule 12(b)(1)
                                       motion might be more appropriately viewed as one brought pursuant to Rule 12(b)(6). See, e.g.,
                                  26   Shen v. Tricolor Cal. Auto Grp., LLC, No. CV 20-7419 PA (AGRx), 2020 WL 7705888, at *3
                                       (C.D. Cal. Dec. 17, 2020) (construing defendant’s Rule 12(b)(1) motion based on AAPC as Rule
                                  27   12(b)(6) motion because it “essentially contend[ed] that enforcement of the TCPA . . . for
                                       robocalls made while the government debt exception rendered § 227(b)(1)(A)(iii) unconstitutional
                                  28   would violate the First Amendment”). However, like in Shen, the Court concludes that the
                                       analysis under either standard would lead to the same result. Id. at *3 n.2.
                                                                                          4
                                         Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 5 of 11




                                   1   the causes.”); United States v. Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996) (“[O]nce a statute

                                   2   has been declared unconstitutional, the federal courts thereafter have no jurisdiction over alleged

                                   3   violations (since there is no valid ‘law of the United States’ to enforce).”) (quoting 18 U.S.C. §

                                   4   3231). Neither the Supreme Court nor the Ninth Circuit has addressed whether the principle

                                   5   expressed in Siebold applies in cases such as the instant one, where part of a statute has been

                                   6   severed as unconstitutional. Even if this Court assumes Siebold is applicable, it does not change

                                   7   its analysis of AAPC’s effect on Section 227(b)(1)(A)(iii).

                                   8          Generally, Section 227(b)(1)(A)(iii) of the TCPA prohibits “robocalls to cell phones.” See

                                   9   140 S. Ct. at 2346. However, Congress introduced an exception to this general prohibition when,

                                  10   in 2015, it amended Section 227(b)(1)(A)(iii) to ban all robocalls “unless . . . [they were] made to

                                  11   collect a debt owed to or guaranteed by the United States.” 47 U.S.C. § 227(b)(1)(A)(iii). In

                                  12   AAPC, the Supreme Court held that this government-debt exception violated the First Amendment
Northern District of California
 United States District Court




                                  13   by engaging in content-based discrimination. 140 S. Ct. at 2346. Only two Justices joined the

                                  14   portion of Justice Kavanaugh’s plurality opinion that addressed severability, but seven Justices

                                  15   ultimately agreed that the appropriate remedy was to sever the government-debt exception rather

                                  16   than invalidate Section 227(b)(1)(A)(iii) in its entirety. Id. at 2349. Notably, the Court declined

                                  17   to hold that the TCPA’s general robocall ban was unconstitutional. Id. at 2349.

                                  18          The Supreme Court did not address whether Section 227(b)(1)(A)(iii) was unconstitutional

                                  19   with respect to robocalls unrelated to government debt for the period between the 2015

                                  20   amendment’s enactment and the AAPC decision. The closest it came to doing so was a footnote in

                                  21   which Justice Kavanaugh, joined by Chief Justice Roberts and Justice Alito, noted that the

                                  22   “decision . . . [did] not negate the liability of parties who made robocalls covered by the robocall

                                  23   restriction.” Id. at 2355 n.12. Thus, with little binding guidance, courts have reached different

                                  24   conclusions regarding whether they have jurisdiction over Section 227(b)(1)(A)(iii) claims for

                                  25   non-government-debt robocalls that occurred “while the government-debt exception was affixed to

                                  26   the face of the statute--that is, between November 2015 and July 6, 2020.” Stoutt v. Travis Credit

                                  27   Union, No. 2:20-cv-01280 WBS AC, -- F. Supp. 3d --, 2021 WL 99636, at *2 (E.D. Cal. Jan. 12,

                                  28   2021) (collecting cases).
                                                                                         5
                                         Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 6 of 11




                                   1          To support its argument that Section 227(b)(1)(A)(iii) was unconstitutional prior to AAPC,

                                   2   Tobias relies on three out-of-circuit cases. In each of these cases, the court dismissed footnote 12

                                   3   from AAPC as non-binding dictum and determined that so long as Section 227(b)(1)(A)(iii)

                                   4   contained the government-debt exception, it was unconstitutional in its entirety. See Hussain v.

                                   5   Sullivan Buick-Cadillac-GMC Truck, Inc., No. 5:20-cv-38-Oc-30PRL, -- F. Supp. 3d --, 2020 WL

                                   6   7346536, at *3 (M.D. Fla. Dec. 11, 2020) (relying on Lindenbaum and Creasy to conclude that

                                   7   AAPC’s severance of the government-debt exception could not retroactively relieve Section

                                   8   227(b)(1)(A)(iii) of its constitutional defect); Lindenbaum v. Realgy, LLC, No. 1:19 CV 2862, --

                                   9   F. Supp. 3d --, 2020 WL 6361915, at *5-7 (N.D. Ohio Oct. 29, 2020) (dismissing footnote 12 as

                                  10   “non-binding obitur dictum” and concluding that it lacked jurisdiction because Section

                                  11   227(b)(1)(A)(iii) “was unconstitutional at the time of the alleged violations”); Creasy v. Charter

                                  12   Comms., Inc., No. 20-1199, -- F. Supp. 3d --, 2020 WL 5761117, at *2 (E.D. La. Sept. 28, 2020)
Northern District of California
 United States District Court




                                  13   (concluding that “the entirety of [Section] 227(b)(1)(A)(iii) was, indeed, unconstitutional” prior to

                                  14   AAPC).

                                  15          Although the Court acknowledges these decisions, it respectfully disagrees with their

                                  16   reasoning. While Justice Kavanaugh’s statement in footnote 12 may be dicta, “considered dicta

                                  17   from the Supreme Court . . . ‘have a weight that is greater than ordinary judicial dicta as prophecy

                                  18   of what the Court might hold.’” United States v. Montero-Camargo, 208 F.3d 1122, 1132 n.17

                                  19   (9th Cir. 2000) (citations omitted) (quoting Zal v. Steppe, 968 F.2d 924, 935 (9th Cir. 1992)).

                                  20   Other courts within the Ninth Circuit have relied on footnote 12 to analyze the Supreme Court’s

                                  21   intent in AAPC, and the Court finds it appropriate to do so here. See, e.g., Massaro v. Beyond

                                  22   Meat, Inc., No. 3:20-cv-00510-AJB-MSB, 2021 WL 948805, at *9 (S.D. Cal. Mar. 12, 2021);

                                  23   Stoutt, 2021 WL 99636, at *3; Shen, 2020 WL 7705888, at *4. Additionally, the seven Justices

                                  24   who agreed on severance as the proper remedy implicitly declined to invalidate the entire robocall

                                  25   ban. See Stoutt, 2021 WL 99636, at *4. This, viewed alongside Justice Kavanaugh’s note,

                                  26   suggests that the Supreme Court did not intend for the TCPA’s robocall ban to be completely

                                  27   unenforceable between 2015 and July 6, 2020.

                                  28          Moreover, prior to AAPC, the Ninth Circuit similarly severed the government-debt
                                                                                         6
                                            Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 7 of 11




                                   1   exception from Section 227(b)(1)(A)(iii). Duguid v. Facebook, Inc., 926 F.3d 1146, 1156-57 (9th

                                   2   Cir. 2019), cert. granted in part, 141 S. Ct. 193 (July 9, 2020) (No. 19-511). There, the plaintiff

                                   3   alleged post-2015 violations on behalf of a class, but the Ninth Circuit concluded that the district

                                   4   court’s Rule 12(b)(6) dismissal of his claims was improper and remanded the case for further

                                   5   proceedings. Id. at 1153, 1157. Although the Supreme Court had the opportunity to address

                                   6   whether Duguid’s resolution of Section 227(b)(1)(A)(iii)’s constitutional infirmity was

                                   7   appropriate, it declined to do so. Cf. McCurley v. Royal Sea Cruises, Inc., No. 17-cv-00986-BAS-

                                   8   AGS, 2021 WL 288164, at *2 (S.D. Cal. Jan. 28, 2021) (recognizing that the Supreme Court

                                   9   granted certiorari in Duguid “solely” to address the definition of ATDS). Accordingly, Duguid

                                  10   suggests that Section 227(b)(1)(A)(iii) remains enforceable against robocalls unrelated to the

                                  11   collection of government debt.

                                  12           Further, numerous lower courts within the Ninth Circuit, including Stoutt, Shen, and
Northern District of California
 United States District Court




                                  13   Massaro have concluded that Section 227(b)(1)(A)(iii) was constitutional between 2015 and July

                                  14   6, 2020, with respect to non-government-debt robocalls. See, e.g., McCurley, 2021 WL 288164, at

                                  15   *2 (“This case does not involve the collection of debt; therefore, . . . AAPC does not negate

                                  16   Defendant’s liability.”); Trujillo v. Free Energy Savings Co., LLC, No. 5:19-cv-02072-MCS-SP,

                                  17   2020 WL 8184336, at *4-5 (C.D. Cal. Dec. 21, 2020) (“[T]he robocall statute remains enforceable

                                  18   . . . as to calls made between 2015 and 2020.”); cf. Komaiko v. Baker Techs., Inc., No. 19-CV-

                                  19   03795-DMR, 2020 WL 5104041, at *2 (N.D. Cal. Aug. 11, 2020) (addressing whether to grant a

                                  20   stay pending Duguid and noting that AAPC left the robocall ban “otherwise intact”). The Court

                                  21   finds the reasoning in these cases persuasive and concludes that AAPC does not preclude it from

                                  22   exercising federal question jurisdiction over this case.

                                  23           Accordingly, the Court DENIES Tobias’s motion to dismiss for lack of subject matter

                                  24   jurisdiction.

                                  25   B.      The Court Grants the Motion to Stay.
                                  26           Tobias also moves the Court to stay this action pending the Supreme Court’s resolution of

                                  27   Duguid, in which it granted certiorari to address “[w]hether the definition of ATDS in the TCPA

                                  28   encompasses any device that can ‘store’ and ‘automatically dial’ telephone numbers, even if the
                                                                                         7
                                          Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 8 of 11




                                   1   device does not ‘us[e] a random or sequential number generator.’” Petition for Writ of Certiorari

                                   2   at ii, Duguid, No. 19-511 (filed Oct. 17, 2019), 2019 WL 5390116. Circuit courts are split on the

                                   3   issue; the Ninth Circuit has adopted a broad definition and does not require a device to “us[e] a

                                   4   random or sequential number generator” to be an ATDS. See Marks v. Crunch San Diego, LLC,

                                   5   904 F.3d 1041, 1052 (9th Cir. 2018).

                                   6           “[T]he power to stay proceedings is incidental to the power inherent in every court to

                                   7   control disposition of the cases on its docket with economy of time and effort for itself, for

                                   8   counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). However, “[t]he

                                   9   exertion of [the stay] power calls for the exercise of sound discretion.” CMAX, Inc. v. Hall, 300

                                  10   F.2d 265, 268 (9th Cir. 1962). The competing interests that a district court must weigh in

                                  11   exercising this discretion include: (1) “the possible damage which may result from the granting of

                                  12   a stay,” (2) “the hardship or inequity which a party may suffer in being required to go forward,”
Northern District of California
 United States District Court




                                  13   and (3) “the orderly course of justice measured in terms of the simplifying or complicating of

                                  14   issues, proof, and questions of law which could be expected to result from a stay.” Id. at 265

                                  15   (citing Landis, 299 U.S. at 254-55).

                                  16           A district court “may . . . enter a stay of an action before it, pending resolution of

                                  17   independent proceedings which bear upon the case,” but the separate proceeding need not be

                                  18   “controlling of the action before the court.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d

                                  19   857, 863-64 (9th Cir. 1979). “‘[I]f there is even a fair possibility that the stay . . . will work

                                  20   damage to some one [sic] else,’ the stay may be inappropriate absent a showing by the moving

                                  21   party of ‘hardship or inequity.’” Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d

                                  22   1059, 1066 (9th Cir. 2007) (quoting Landis, 299 U.S. at 256). The movant has the burden of

                                  23   showing that a stay is appropriate. Clinton v. Jones, 520 U.S. 681, 708 (1997).

                                  24           First, the Court examines the possible damage to Silver from granting a stay. Silver asserts

                                  25   that a stay will prejudice him and the putative class because evidence could be lost. Specifically,

                                  26   he argues that if Tobias used third-party carriers to place calls, he will “struggle to obtain call logs

                                  27   . . . because carriers’ average retention period for call logs (without content) is approximately 18-

                                  28   24 months.” (Opp. Br. at 6.) However, as one of this Court’s colleagues recently noted, “the risk
                                                                                           8
                                          Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 9 of 11




                                   1   of potentially lost evidence is insufficient to deny a stay in the face of a pending Supreme Court

                                   2   decision that will decide a key legal question in the case.” Aleisa v. Square, Inc., No. 20-CV-

                                   3   00806-EMC, -- F. Supp. 3d --, 2020 WL 5993226, at *7-8 (N.D. Cal. Oct. 9, 2020) (granting stay

                                   4   pending Duguid despite plaintiffs’ concerns about 18 to 24 month retention period for text

                                   5   message logs). Without more, the Court concludes Silver’s evidentiary concerns are merely

                                   6   speculative and not indicative of possible damage to him. See, e.g., Trim v. Mayvenn, Inc., No.

                                   7   20-cv-03917-MMC, 2020 WL 6460543, at *3 (N.D. Cal. Nov. 3, 2020) (concluding that a

                                   8   “concern that the requested stay [would] result in a loss of evidence [was], in the absence of

                                   9   supporting facts, no more than speculation”).

                                  10           Additionally, Silver argues that a stay will prejudice him and the putative class because it

                                  11   “may be indefinite.” (Opp. Br. at 6.) However, the Supreme Court held oral argument in Duguid

                                  12   on December 8, 2020. A decision in Duguid is likely to come “in the first half of 2021.” Aleisa,
Northern District of California
 United States District Court




                                  13   2020 WL 5993226, at *7. Some courts previously denied Duguid-based stays because the Duguid

                                  14   appeal was in its early stages. See, e.g., Smith v. JPMorgan Chase Bank, N.A., No. 20-CV-01777-

                                  15   CBM-(PJWx), 2020 WL 5033532, at *1-2 (C.D. Cal. Aug. 21, 2020) (denying stay because it was

                                  16   “purely speculative whether the . . . Supreme Court [would] issue a decision in Duguid within a

                                  17   year”). That is not the case here. Accordingly, the Court concludes that the first factor weighs in

                                  18   favor of a stay.

                                  19           Second, the Court examines the “hardship or inequity” that Tobias may face in being

                                  20   required to go forward. Silver argues that Tobias will not face hardship because, regardless of the

                                  21   outcome in Duguid, Tobias will still have to litigate the artificial-voice claims. However, as

                                  22   another court within this district noted, a separate action need not “resolve the instant action in its

                                  23   entirety” for a stay to be appropriate. See Trim, 2020 WL 6460543, at *4. Courts have granted

                                  24   stays because Duguid could narrow some of the issues, even where non-ATDS claims were

                                  25   involved. See, e.g., Skulevold v. SD&A Teleservices, Inc., No. 2:20-CV-2771-AB (JCx), 2020 WL

                                  26   7711834, at *4 (C.D. Cal. Nov. 18, 2020) (granting Duguid-based stay even though plaintiff

                                  27   brought non-TCPA claims because Duguid could narrow issues); Canady v. Bridgecrest

                                  28   Acceptance Corp., No. CV-19-04738-PHX-DWL, 2020 WL 5249263, at *4 (D. Ariz. Sept. 3,
                                                                                          9
                                            Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 10 of 11




                                   1   2020) (granting stay, despite fact that artificial-voice claims were involved, because Duguid could

                                   2   “significantly narrow the issues involved”). Here, Duguid could narrow Silver’s claims, and

                                   3   Tobias would face hardship if it were forced to conduct unnecessary discovery or face class-

                                   4   certification motions that ultimately prove irrelevant. Therefore, the second factor weighs in favor

                                   5   of a stay.

                                   6            Finally, the third factor assesses whether a stay will promote the “orderly course of

                                   7   justice.” CMAX, 300 F.2d at 268. Tobias argues that the Duguid decision could “set[] forth an

                                   8   ATDS definition that would eliminate [Silver’s] claims in their entirety,” thereby “render[ing]

                                   9   wholly superfluous” any discovery or motion practice. (Dkt. No. 19 at 5.) Here, Silver does not

                                  10   allege that Tobias used a random or sequential number generator. Thus, if the Supreme Court

                                  11   embraces a narrower definition of ATDS in Duguid, it will eliminate Silver’s ATDS-based TCPA

                                  12   claims. See, e.g., Aleisa, 2020 WL 5993226, at *7-8 (granting stay because Duguid could “doom”
Northern District of California
 United States District Court




                                  13   plaintiff’s claims and “would greatly simplify a key question of law”). Because a stay could

                                  14   simplify the issues and prevent the parties and the Court from wasting resources, the third factor

                                  15   weighs in favor of a stay.

                                  16            Accordingly, the Court GRANTS Tobias’s motion to stay this case pending the Supreme

                                  17   Court’s resolution of Duguid.

                                  18                                              CONCLUSION

                                  19            For the foregoing reasons, the Court DENIES Tobias’s motion to dismiss for lack of

                                  20   subject matter jurisdiction. The Court GRANTS Tobias’s motion to stay this case and HEREBY

                                  21   STAYS this litigation pending the issuance of the Supreme Court’s decision in Duguid. The

                                  22   parties shall file a notice with this Court no later than ten (10) days after the Supreme Court issues

                                  23   its ruling, or otherwise disposes of the Duguid case.

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         10
                                            Case 4:20-cv-07382-JSW Document 39 Filed 03/26/21 Page 11 of 11




                                   1   //

                                   2            In light of the stay, the Court DENIES WITHOUT PREJUDICE Tobias’s motions to

                                   3   dismiss the FAC for failure to state a claim and to strike class allegations. Tobias may renew

                                   4   these motions once the Court lifts the stay.

                                   5            IT IS SO ORDERED.

                                   6   Dated: March 26, 2021

                                   7

                                   8                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       11
